Title: To George Washington from Richard Henry Lee, 21 October 1773
From: Lee, Richard Henry
To: Washington, George



Sir,
Belle View the 21st of October 1773

My brother & myself had proposed paying our respects to you at Mount Vernon, but were prevented, by being informed, that on the day we proposed seeing you, it was probable you would be set off for Williamsburg. And again, yesterday I failed to meet with you in Fredericksburg, whither I went for that purpose. You have inclosed your brothers will, with the Attorneys opinion on the back of it—By which you will see that he thinks the late Mrs Lee not answerable for any part of her husbands debts. This renders it improper for Colo. Lees Executors to pay the half of the demand you have formerly mentioned without having a further consideration of the matter. I suppose the enquiry can best be made, where resort may most easily be had to the Acting Executor—If therefore you are willing, let each of us state the case as we conceive of it to Colo. Mason, and let him have the Will to determine on. I am willing to be bound by his opinion, & if he says it must be so I will pay you immediately. If this is your pleasure, signify it to me, and I will send my state to Colo. Mason forthwith.
My compliments if you please to your Lady. I am, with regard, Sir Your most obedient servant

Richard Henry Lee

